Citation Nr: 1612587	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  15-03 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to death pension benefits. 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant's countable income is in excess of the maximum annual pension rate (MAPR). 


CONCLUSION OF LAW

The criteria for entitlement to death pension benefits are not satisfied.  38 U.S.C.A. §§ 1502, 1503, 1521, 1541, 5312 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Because the outcome of this appeal is determined by applicable law based on facts that are not in dispute, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) are moot.  See Manning v. Principi, 16 Vet. App. 534 (2002) (holding that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter); accord Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Moreover, several VCAA notice letters informed the appellant of what is required to substantiate entitlement to death pension benefits and the respective responsibilities of the appellant and VA for obtaining evidence in support of the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  


II. Analysis

When a veteran had qualifying service during a period of war, nonservice-connected (NSC) death pension benefits will be paid to the surviving spouse of the veteran who meets certain net worth requirements, subject to a reduction of pension payments in the amount of the surviving spouse's countable income.  See 38 U.S.C.A. §§ 101, 1521(j), 1541, 1543 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5), 3.274 (2015).  Pension is not payable when the surviving spouse's income exceeds the applicable maximum annual pension rate (MAPR) specified in 38 U.S.C. § 1541, which is increased from time to time under 38 U.S.C. § 5312.  See 38 C.F.R. § 3.23(a)(5).  Each time there is an increase in the MAPR under 38 U.S.C. § 5312, the actual rates will be published in the "Notices" section in the FEDERAL REGISTER.  Id.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C.A. §§ 1503, 1541(b) and (c); 38 C.F.R. §§ 3.3, 3.23(b).  

To calculate the monthly pension benefit, VA subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year; if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit.  38 C.F.R. § 3.273(a).  When a change in the MAPR occurs, VA repeats the calculation with the new MAPR as the starting amount.  38 C.F.R. § 3.273(b)(1).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  38 C.F.R. § 3.273(b)(2).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income) shall be included during the 12-month annualization period in which received, except for the exclusions set forth in 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. § 3.271(h).

A surviving spouse's annual income includes the annual income of each child of the veteran (other than a child for whom increased pension is not payable under 38 U.S.C. § 1543(a)(2) based on the corpus of the child's estate) in the custody of the surviving spouse to the extent that such child's income is reasonably available to or for the surviving spouse, unless in the judgment of VA to do so would work a hardship on the surviving spouse.  38 C.F.R. § 3.23(d)(5).  There is a rebuttable presumption that all of such a child's income is available to or for the surviving spouse.  Id.  A child's income shall be considered "reasonably available" when it can be readily applied to meet the veteran's or surviving spouse's expenses necessary for reasonable family maintenance, and "hardship" shall be held to exist when annual expenses necessary for reasonable family maintenance exceed the sum of countable income plus VA pension entitlement.  § 3.23(d)(6).  Expenses necessary for reasonable family maintenance include expenses for basic necessities (such as food, clothing, shelter, etc.) and other expenses, determined on a case-by-case basis, which are necessary to support a reasonable quality of life.  Id.

When a claimed dependent is shown to have income which exceeds the additional amount of benefits payable based on the claimed dependency, but evidence requirements of sections 3.204, 3.205, 3.209. or 3.210 of 38 C.F.R. (pertaining to evidentiary requirements for establishing relationship and dependency) have not been met, the maximum annual rate of improved pension shall be determined without consideration of the claimed dependency.  38 C.F.R. § 3.271(f)(2).  This amount shall be reduced by an amount which includes the income of the unestablished dependent.  Id.  Adjustments in computation of the maximum annual rate of improved pension shall occur following receipt of evidence necessary to establish the dependency.  Id.

Exclusions from countable income for VA pension purposes include, in relevant part, unreimbursed medical expenses in excess of 5 percent of the maximum annual pension rate or rates for surviving spouses (included increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound), and amounts paid by a surviving spouse for the veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.).  38 C.F.R. § 3.272. 

The undisputed evidence shows that the appellant's income has exceeded the MAPR since April 2010, the date of the Veteran's death.  Preliminarily, the Board notes that the appellant also claimed an adult son as a helpless child for VA benefits purposes.  The RO never granted helpless child status, finding that there was insufficient evidence to make this determination.  Unfortunately, during the pendency of this claim, the child died in November 2011.  Because the appellant claimed her adult son as a dependent, and because records from the Social Security Administration (SSA) show that the appellant received SSA benefits in his behalf, the Board will consider the MAPR's applicable to surviving spouses both with and without a dependent child, but must also take into account the child's income.  See 38 C.F.R. §§ 3.23(d)(5), 3.271(f)(2). 

In 2010, the MAPR for a surviving spouse without a dependent child was $7,933.00.  The MAPR for a surviving spouse with one dependent child was $10,385.00.  

With regard to income, the SSA records show that the appellant received over $16,000 in SSA benefits in 2010 ($603.50 per month from January through March 2010, and $1609.50 per month from April 2010 through December 2010).  She denied any other income or net worth in her April 2010 application for pension (VA Form 21-534).  

With regard to expenses, she paid $2,750 in funeral and cemetery plot costs ($1,850.00 for funeral services and $900.00 for the plot) for the Veteran, as reflected in a contract for services by the funeral home and confirmed by the funeral home in April 2011 according to an April 2011 VA Report of Contact form (VA Form 119) and April 2011 VA Reports of General Information forms (VA Form 21-0820).  Burial benefits in the amount of $600 were granted in a May 2011 RO decision.  Thus, $2,150 in funeral and burial costs are excluded from countable income in 2010 (i.e. $2,750 minus $600).  See 38 C.F.R. § 3.272.  The appellant also paid about $1,956.00 in Medicare premiums ($96.50 per month for her, and $66.50 per month for her son according to the SSA records) and $780.00 in medication for her and her son, per the April 2010 VA Form 21-534, for a total of $2,736.00 in medical expenses.  Five percent of the MAPR for an individual is $397.00.  Five percent of the MAPR for a surviving spouse with one child is $519.00.  Thus, no more than $2,339.00 of these expenses may be excluded from income (i.e. $2,736.00 minus $397.00).  See id.  

The appellant's countable income less the aforementioned exclusions was $11,511.00 ($16,000.00 minus $2,150.00 in unreimbursed burial expenses and minus $2,339.00 in unreimbursed medical expenses in excess of five percent of the MAPR).  This income clearly exceeds the $10,385.00 MAPR for a surviving spouse with one dependent child, and the MAPR of $7,933.00 when there is no dependent child, even taking into account medical expenses paid for the child and not considering additional SSA income received by the appellant in the child's behalf.  Thus, there is no need to determine whether a hardship existed such that the child's income was not reasonably available, since the appellant's income alone exceeded both MAPR's.  See 38 C.F.R. § 3.23(d)(5).  The Board notes that VA regulation instructs that only the MAPR applicable to a surviving spouse without a dependent child is to be considered when dependency has been claimed but not established.  See 38 C.F.R. § 3.271(f)(2).  Moreover, that MAPR is still to be reduced by the unestablished dependent's income.  See id.  As the appellant's income alone, and after offset by applicable exclusions, exceeds even the higher MAPR for a surviving spouse with one dependent, there is no need to consider the dependent child's income in 2010.

In 2011, the MAPR for a surviving spouse without a dependent child was $7,933.00 through November 2011, and $8,219.00 effective December 1, 2011.  The MAPR for a surviving spouse with one dependent child was $10,385.00 through November 2011, and $10,759.00 effective December 1, 2011.  

The appellant's income in 2011 was over $19,000.00 ($1609.50 in monthly SSA payments through November 2011, and $1667.90 in SSA payments effective December 1, 2011).  

Her medical expenses consisted of $2,400.00 in Medicare premiums for her and her child (per the SSA records showing premiums of $96.50 and $66.50 per month for the appellant and her son, respectively, and then $99.90 per month for each later in the year, with the Board only considering the higher amounts in determining yearly payments), and $2,100.00 for medicine for both the appellant and her dependent child, per a May 2011 report of medical expenses (VA Form 21-8416b).  Five percent of the applicable MAPR through November 2011 was $397.00, or $519.00 for the MAPR applicable to a surviving spouse with one child.  Five percent of the applicable MAPR effective December 1, 2011 was $410.00, or $538 for the applicable MAPR when there is one dependent child.  Thus, no more than $4,103.00 of these expenses may be excluded from income when offset by five percent of the lowest applicable MAPR (i.e. $4,500.00 minus $397.00).  See id.  The appellant did not report any other expenses and there is no evidence of any other applicable exclusions to income.  See 38 C.F.R. § 3.272.

Based on the above calculations, the appellant's countable income in 2011 less exclusions was $14,897.00 ($19,000 in income minus $4,103.00 in medical expenses in excess of the MAPR).  This amount clearly exceeds $10,759.00, the MAPR for a surviving spouse with one dependent child.  Thus, income of the appellant's son need not be considered. 

The MAPR for a surviving spouse without a dependent child was $8,359.00 effective December 1, 2012.  The appellant's SSA income continued to be over $19,000 that year, as shown by the SSA records.  Her medical expenses consisted of $1,260.00 in Medicare premiums (based on the SSA records) and $2,100.00 in medication costs, as reflected in an October 2012 itemization of medical expenses (VA Form 21P-8416).  There is no evidence of any other applicable exclusions to income.  See 38 C.F.R. § 3.272.  Her medical expenses in excess of five percent of the MAPR were $2,943.00 ($3,360.00 minus $417.00).  Her income less exclusions was thus over $16,000 (i.e. $19,000 minus $2,943.00), and therefore in excess of the MAPR of $8,359.

The record does not show the appellant's income or expenses since 2012.  The applicable MAPR for a surviving spouse without a dependent child effective December 1, 2014 is $8,630.  Assuming the appellant's income and medical expenses to be the same as previously reported, her countable income less excludable medical expenses has continued to exceed the MAPR, as shown in the preceding paragraph.  

Because the undisputed evidence shows that the appellant's income has exceeded the applicable MAPR during the period under review, her appeal must be denied as a matter of law.  See 38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.3, 3.23(b); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  Accordingly, the benefit-of-the-doubt rule does not apply.  See also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  The Board regrets that it cannot render a favorable decision in this matter, but it is bound by the law governing income limitations for receipt of NSC death pension benefits.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  


ORDER

Entitlement to death pension benefits is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


